Citation Nr: 1120886	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-10 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability of hips and lower body.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a rash of the hips and lower body.

In July 2010, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.  The Veteran also submitted additional evidence with a waiver of the RO's initial consideration of the evidence.


FINDING OF FACT

The currently demonstrated hydradenitis suppurativa manifested many years after service and is not related to disease or injury in service.


CONCLUSION OF LAW

A skin disability of the hips and lower body to include hydradenitis suppurativa was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The November 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2007 letter meets the pertinent content of notice requirements described in Pelegrini, and Dingess/Hartman and also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records and the report of a September 2008 VA examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's July 2010 Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim is warranted.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease entity is established, there is no requirement of evidentiary showing of continuity.

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."

To deny a claim on its merits, the evidence must preponderate against the claim. See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Analysis

The Veteran contends that he is entitled to service connection for a skin disability of the hips and lower body, as he believes that this disability began during his activity duty service.  He alleges that his skin problems arose during service, and that he has continuously experienced similar symptoms since his discharge from service.

The Veteran's service treatment records reflect that he was treated for skin-related complaints on a few occasions.  In September 1975, it was noted that the Veteran had a rash on his left arm.  He was given cream and medication for treatment.  In December 1975, a papulosquamous rash of the extensor surface was noted.  An assessment of mycosis v. psoriasis was noted.  Corns on both feet were noted in October 1976.  In March 1978, the Veteran indicated that he had difficulty shaving due to acne.  Multiple bumps on both cheeks and on the neck were noted.  The assessment was psuedofolliculitis barbae.  Small lumps of the right and left facial area were again noted in April 1978.  The Veteran was instructed on a different method for shaving.  A rash on the left side of the neck was noted in July 1979.  Physical examination revealed a 2 centimeter circular patch with a shiny center.  The assessment was possible tinea.   

On discharge, the Veteran indicated on a July 1979 report of medical history that he had skin problems.  The July 1979 report of medical history and discharge examination notes that the Veteran had fungal infections on both elbows with no complications or sequelae.  Skin examination was normal.  

Following service, VA outpatient treatment records from as early as July 1996 document the Veteran's various skin complaints and treatment.  A report from July 1996 notes a rash on the left hand and right ankle.  It was indicated that the rash started one week prior and including symptoms of itching and blister formation.  The Veteran was assessed with folliculitis at that time.  In September 1996, it was noted that the Veteran's rash returned, as he had run out of medication.  It was noted that he had the rash for three months.  

In December 2001, the Veteran again presented with a rash.  It was noted that this rash occurred on an occasional basis.  Physical examination revealed a uriticarial type rash in the abdomen.  An impression of allergic dermatitis and questionable uriticaria was noted.

In July 2005, the Veteran complained of recurrent "boils" in the inner buttocks area.  Objectively, there were lesions represented by circumscribed patches of flakey skin, as if there were furuncles that were nearly resolved.  The Veteran was assessed with furunculosis of the inner buttocks area, likely hydradenitis suppurativa.   In October 2005, it was noted that the buttock lesions had resolved.

In May 2007, a rash on the back of the hip was reported, and the Veteran was assessed with dermatoses, while in November 2007, hydradenitis suppurativa of the buttocks, recurrent but now quiescent, was noted.

On VA examination in September 2008, the Veteran reported that he had a skin condition affecting the intergluteal folds as well as each wrist area anteriorly.  He stated that this skin condition had been present on-and-off for the past 9 years, and recurred every other month until he started and maintained on daily antibiotics.  The rash consisted of papules which became draining pustules over the above-mentioned area.  The examiner noted that the condition was diagnosed as hydradenitis suppurativa in 2005.  

After a  physical examination, the examiner assigned as diagnosis of hydradenitis suppurativa, quiescent (in remission).  He noted that this condition began 9 years ago, is intermittent, and not progressive.  He noted that the Veteran was treated for ring worm-like lesions in service and responded well to antimycotic medication, and that he was also treated for pseudofolliculitis barbae of his face and neck.  The examiner also indicated that the Veteran was treated at the Temple VA Medical Center (VAMC) for skin lesions of the chest and abdomen, which subsided with treatment, had a lipoma removed from his abdomen, and was then diagnosed with hydradenitis suppurativa.  He found that the Veteran's skin condition, presently diagnosed as hydradenitis suppurativa, has no relationship and is not caused by the in-service skin conditions.

Continued VA outpatient treatment records through July 2010 document continued problems with hydradenitis suppurativa.  In December 2008, it was noted that the Veteran has experienced a pruritic eruption of the buttocks and scrotum for 9 years, and more recently had the same problem with his left wrist and elbow.  An exam revealed eczematous lesions in these areas.  

During the Veteran's July 2010 Board hearing, he testified that his problems with skin rash began in service.  He indicated that this rash was located between the buttocks and on the lower part of the back.  He was treated with creams and a pill, but the problem continued for a month and recurred.  After service, he reported that he initially bought over-the-counter medication for treatment and then started treatment at the Temple VAMC in 1996.  He explains that his current symptoms of rash, itching, and boils are similar to the symptoms experienced in service, and that they have persisted continuously since service.

The above-cited evidence indicates reflects that the Veteran was treated for various skin complaints during service and that he has a current diagnosis of hydradenitis suppurativa.   However, despite the presence of an in-service and current skin disability, the claim must, nonetheless, be denied on the basis of medical nexus.  

The only competent opinion on the question of nexus between a current skin disability and service-that provided by the September 2008 VA examiner, as noted above-is adverse to the claim.  The Board accepts the opinion of the examiner as probative evidence on the question of whether there exists a relationship between current skin disability and service-based as it was upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented, or identified any contrary medical opinion, i.e., a medical opinion that, in fact, supports the claim.

The Board has also considered the Veteran's statements to the effect that he has experienced the same skin symptoms continuously since service. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In the present case, the Board does not dispute that the Veteran is competent to observe skin symptoms during and after service.  Such symptoms are visible to the eye and are analogous to the varicose veins addressed in Barr.  That notwithstanding, the Veteran's treatment for skin problems in service concerned different skin diagnoses than those noted after service, notably during the September 2008 VA examination.  While the Veteran is competent to note skin symptoms, he has not been shown to have the requisite training or credentials to ascertain that specific current skin disorders are the same as those shown during service or immediately thereafter.  See Routen v. Brown, supra.  The determination of whether skin symptoms represent one disorder rather than another (e.g., pseudofolliculitis barbae and hydradenitis suppurativa) is emphatically a medical determination that is the province of trained and accredited medical professionals.  Therefore, this lay evidence, even if deemed credible, is of no more than very minimal probative value and is very substantially outweighed by the findings from the September 2008 VA examination.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a skin disability of the hips and lower body, and this claim must be denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

ORDER

Service connection for a skin disability of hips and lower body to include hydradenitis suppurativa is denied.




____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


